DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,986876. Although the claims at issue are not identical, they are not patentably distinct from each other because minor changes such as such an electronic device which is a vaping device being configured to generate a vapor which an inherent limitations. 
Regarding claim 1, U.S. Patent No. 10,986876 discloses a charger assembly configured to charge an electronic device configured to generate a vapor, the charger assembly comprising:a housing defining a port corresponding to a shape of the electronic device, the port configured to receive a tip end of the electronic device, the port including,


a first pogo pin positioned at the bottom of the port to form a second direct connection with the tip end of the electronic device, the second direct connection being an electrical connection, a second pogo pin positioned at the bottom of the port, the magnetic contact, the first pogo pin and the second pogo pin being separated by a bottom wall of the port, and a microprocessor electrically connected to the first pogo pin and the second pogo pin (see claim 1).
	Regarding claim 2, U.S. Patent No. 10,986876 discloses the magnetic contact is configured to attract a magnetic portion of the electronic device (see claim 2)
Regarding claim 3, U.S. Patent No. 10,986876 discloses the first pogo pin and the second pogo pin are peripherally positioned on the bottom of the port (see claim 3).
Regarding claim 4, U.S. Patent No. 10,986876 discloses the first pogo pin is on a first side of the magnetic contact (see claim 4). 
 Regarding claim 5, U.S. Patent No. 10,986876 discloses the second pogo pin is on a second side of the magnetic contact (see claim 5).
Regarding claim 6, U.S. Patent No. 10,986876 discloses the housing further comprises: a rechargeable power source configured to charge a battery of the electronic device (see claim 6).
Regarding claim 7, U.S. Patent No. 10,986876 discloses the housing further comprises: a plastic outer shell (see claim 7).


Regarding claim 9, U.S. Patent No. 10,986876 discloses a charging system for an electronic device configured to generate a vapor, the charging system comprising: the electronic device; and a charger assembly configured to charge the electronic device, the charger assembly including, a housing defining a port corresponding to a shape of the electronic device, the port configured to receive a tip end of the electronic device, the port including, a magnetic contact positioned at a bottom of the port to form a first direct connection with the electronic device, the first direct connection being a magnetic connection between the magnetic contact and the tip end of the electronic device; and a first pogo pin positioned at the bottom of the port to form a second direct connection with the tip end of the electronic device, the second direct connection being an electrical connection; and a second pogo pin positioned at the bottom of the port, the magnetic contact, the first pogo pin and the second pogo pin being separated by a bottom wall of the port, and a microprocessor electrically connected to the first pogo pin and the second pogo pin (see claim 9).
Regarding claim 10, U.S. Patent No. 10,986876 discloses the magnetic contact is configured to attract a magnetic portion of the electronic device (see claim 10)
Regarding claim 11, U.S. Patent No. 10,986876 discloses the first pogo pin and the second pogo pin are peripherally positioned on the bottom of the port (see claim 11).


Regarding claim 13, U.S. Patent No. 10,986876 discloses the electronic device includes a first electrical contact (see claim 13).
Regarding claim 14, U.S. Patent No. 10,986876 discloses the first electrical contact is centrally located on the tip end of the electronic device (see claim 14).
Regarding claim 15, U.S. Patent No. 10,986876 discloses the first electrical contact is magnetic (see claim 15).
Regarding claim 16, U.S. Patent No. 10,986876 discloses the housing further comprises: a rechargeable power source configured to charge a battery of the electronic device (see claim 16). 
                                          Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

      /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      12/02/2021